Mr. Justice Dunn delivered the opinion of the court: Frank J. Koch, the plaintiff in error, was a witness before the grand jury in the criminal court of Cook county, who for his refusal to answer questions was sentenced for contempt of court to imprisonment in the county jail for four months. The grand jury was the same grand jury whose organization and jurisdiction were the subject of consideration'in the case of People v. Brautigan, (ante, p. 472.) The same objections to the grand jury which were made in that case are made in this, and we hold, as we did there, that the organization of the grand jury was void and it was without jurisdiction to summon the plaintiff in error as a witness or to present a complaint against him for contempt in refusing to answer questions. The judgment will be reversed. J 0 T , , Judgment reversed.